PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/601,268
Filing Date: 14 Oct 2019
Appellant(s): Systems and Software Enterprises, LLC,



__________________
Ryan Dean
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/03/2021 and 08/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues, on page 4 second paragraph, that the examiner argument is non-sensical, as any action taken based on the factors ipso facto requires an analysis of those factors. The examiner respectfully disagrees. Appellant argues, on page 4 third paragraph, that the controller’s decision is necessarily based on an analysis of those factors, as the algorithm used requires as much. The examiner respectfully disagrees.  The specification does not describe any algorithm steps analyzing the mentioned factors and how they affect the selection of the access point to be assigned to the third-party wireless device. For, example, regarding the number of devices connected to each access point, the specification does not discloses selecting the access point having the least number of connections. Regarding the location of the wireless device and locations of other wireless devices, the specification does not disclose, for example, selecting the nearest access point to the wireless device. The specification [0018] merely discloses distributing the wireless devices across the set of access points without disclosing which access point is connected to specific other devices. The specification disclosing one figure showing an example of the general locations, without 
Appellant argues, on page 4 last paragraph, that Appellant’s specification certainly reasonably conveys that Appellant possessed the claimed subject matter.  The examiner respectfully disagrees. The specification does not disclose any analysis of at least the number of wireless devices connected to each of the access point.
Appellant argues, on page 5 second  paragraph, that one of ordinary skill in the art would readily understand that the assignment of wireless devices to one of a plurality of access points disposed within the vehicle first requires an analysis of factors such as a location of the wireless device, a location of other wireless devices, and a number of wireless devices connected to each of the access points in order to ensure that the wireless devices are dynamically distributed among the plurality of access points to “maximize the number of simultaneous connections within the vehicle.” §§ [0018]; [0008]. The examiner respectfully disagrees. The specification does not disclose any analysis of at least the number of wireless devices connected to each of the access point. The specification does not disclose how many devices are connected to AP 130A, how many devices are connected to AP 130B, or how many devices are connected to AP 130C. An analysis of the number of wireless devices connected to each of the access points is completely different from merely stating a purpose based on the number of wireless devices connected to each of the access points. 
Appellant argues, on page 5 third paragraph, that the above limitation “the controller analyzes a location of the third party wireless device within the vehicle, a location of other wireless devices within the vehicle, and a number of wireless devices connected to each of the access points to generate a recommendation” included in claim 1 of the application as originally filed. The examiner respectfully disagrees. The analysis of the mentioned factors was not recited in the original claims filed on 10/14/2019.
Appellant argues, on page 7 second paragraph, that If not literally described, the claimed subject matter is in the very least inherent in Appellant’s specification that reassignment of wireless devices would occur based on the periodic evaluation of the distribution of devices. The examiner respectfully disagrees. The specification merely discloses evaluating the distribution of wireless access points without disclosing the reassignment”. The specification [0018] discloses the distribution based on passenger movement, passenger connection or disconnection but does not disclose “reassigns one or more of the wireless devices to a different access point based on the number of wireless devices connected to each of the access points”.
Appellant argues, on page 9 third paragraph, that  Rather than assigning a wireless device to an access point based on a location of other wireless devices, Patwardhan merely discusses analyzing the number of clients assigned to an access point as well as data rate speeds. The examiner respectfully disagrees. The assignment recommended in [0050] is based at least on the number of clients n/2 assigned to AP2 at MCS9 214 and Fig. 2 shows a circle 214 of MCS9. Thus, disclosing that n/2 devices are located within the circle 214 and the assignment is based on this number. It is 
Appellant argues, on page 9 fourth paragraph, that paragraph [0038] merely discloses that the connection speed of a wireless device (i.e., MCS — modulation coding scheme or data rate/speed) can be considered when adding a client device to an access point and nothing in this paragraph describes analyzing a location of other wireless devices within a vehicle. The examiner respectfully disagrees. It is obvious from Fig. 2 that a specific connection speed MCS indicates an area within a circle, i.e., locations within the circle. Therefore, considering the Patwardhan reference as a whole, It is obvious that it teaches the assignment is based on a location of the third-party wireless device within the vehicle, a location of other wireless devices within the vehicle, and a number of wireless devices connected to each of the access points.
Appellant argues, on page 10 first paragraph, that [0050] does not describe assigning a wireless device to an access point based on a location of other wireless 
Appellant argues, on page 10 last paragraph, that merely knowing a location of a wireless device is simply not equivalent to assigning a wireless device based on a location of other devices. The examiner respectfully disagrees. Assigning a wireless device based on a location of other devices is obvious from Patwardhan [0050] and Fig. 2 that the client device 140 is assigned to AP1 120 based on n/2 devices at circle MCS1 212 and n/2 devices at circle MCS9 214.
Appellant argues, on page 11 second paragraph that the Examiner has failed to set forth an “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness”. The examiner respectfully disagrees. The examiner’s rationale was clearly articulated by explaining that it is obvious from Fig. 2 that a specific connection speed MCS indicates an area within a circle, i.e., locations within the circle and devices connected to an AP at a given speed are located within the circle indicating this speed in Fig. 2.
 Appellant argues, on page 11 second paragraph last sentence, “that other devices may not be connected to that access point”. The examiner respectfully disagrees. In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., devices not connected to access point) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant argues, on page 13 second paragraph, that Thanayankizil lacks any discussion that a processor can review the plurality of access points and prioritize/assign the passenger wireless device to a 5GHz band of the wireless network instead of a 2.4 GHz band. The examiner respectfully disagrees. THANAYANKIZI [0014] teaches the controller directing the router to configure the channel operation and [0031] teaches the controller may activate the 5GHz WAP first. Appellant argues further, that devices themselves connect to the available access points and concludes that THANAYANKIZIL fails to describe a controller that itself prioritizes connecting a wireless device to the 5 GHz connection. The examiner respectfully disagrees. THANAYANKIZIL teaching the controller activating the 5 GHZ access point first prioritizes connection on the 5 GHz band.  Thus, all devices capable of using the 5 GHz band would be connected to the 5 GHz WAP rather than the 2.4 GHz WAP that will be activated later by the controller.   Therefore, the prioritization is performed by the processor (controller of THANAYANKIZIL).
Appellant argues, on page 13 fourth paragraph, that paragraph [0034] of Patwardhan does not teach that a processor of the controller can be configured to dynamically distribute a population of the wireless devices connected in a 2.4GHz band across the plurality of access points and across a set of channels to maximize wireless channel availability. The examiner respectfully disagrees. Patwardhan [0050] and Fig. 2 disclose dynamically distribute a population of the wireless devices connected in a wireless access devices connected to an access point not sharing the same channel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant argues, on page 14 paragraph C, that, the rejection of claims 4-6 and 11-13 should also be overruled at least due in part to their dependence on claim 1 or 9. The examiner respectfully disagrees. As explained above, the combination of Thanayankizil and Patwardhan teaches the argued limitations of independent claims 1 and 9.
Appellant argues, on page 14 paragraph D that the rejection of claims 7 and 11-14 should also be overruled at least due in part to their dependence on claim 1 or 9. The examiner respectfully disagrees. As explained above, the combination of 
Appellant argues, on page 14 paragraph E that the rejection of claims 8 and 15 should also be overruled at least due in part to their dependence on claim 1 or 9. The examiner respectfully disagrees. As explained above, the combination of Thanayankizil and Patwardhan teaches the argued limitations of independent claims 1 and 9.

Conclusion





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAID M ELNOUBI/Examiner, Art Unit 2644                                                                                                                                                                                                        
Conferees:
/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644   

                                                                                                                                                                                                     /CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641           


                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.